Notice of Allowance

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is “expansion device”. Expansion device is interpreted to cover an expansion valve as per [0043] of the specification, and equivalents thereof.

Reasons for Allowance
Claims 1 and 3-22 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not does not describe or suggest the refrigeration cycle device set forth in the independent claims. 

The closest prior art of record, Murakami (JP 2010181090 A); discloses a refrigeration cycle apparatus (Fig. 23) comprising a main circuit #100 through which refrigerant circulates and in which a compressor #1, a condenser #3, a first expansion device #4, a centrifugal gas-liquid separator #5 that separates refrigerant into gas refrigerant and liquid refrigerant by using centrifugal force (see at least [0020], [0013], and Fig. 23-24), and an evaporator #7 are connected by refrigerant pipes (see Fig. 23); and a bypass #22 through which the gas refrigerant obtained through the separation by the gas-liquid separator is returned to a suction side of the compressor ([0052]), wherein the gas-liquid separator #5 includes a cylindrical container ([0015]), an inflow pipe #20, a gas outflow pipe #22, and a liquid outflow pipe #21, wherein the main circuit includes a third expansion device #6 provided between the liquid outflow pipe of the gas-

With respect to 1; there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Murakami such that "in the gas/liquid separator, the inflow pipe is introduced by passing through the upper side of the side wall of the container, the gas outflow pipe is introduced by passing perpendicularly through the container from a central portion of the upper wall of the container, wherein the introduction length L1 of the gas outflow pipe from the upper end of the container is greater than 0.26 H1, and less than 0.65 H1, wherein H1 correspond to the height of the container, and wherein the difference obtained by subtracting a vertical distance HI measured from the upper end of the container to a gas outlet of the gas outflow pipe from the gas-outflow-pipe insertion length L1 (L1 –H1) is greater than 0.25 H1. Such provision would not have been obvious to an ordinary skill artisan.

With respect to 12; there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Murakami to provide "a first temperature sensor that measures the temperature of a refrigerant that has flowed out from a liquid outflow port of the gas/liquid separator, a second temperature sensor that measures the temperature of refrigerant at the outlet of the condenser, and a third temperature sensor that measures the evaporation temperature of the evaporator, wherein the first throttle device, the second throttle device and the third throttle device are controlled on the basis of the frequency of the compressor and the measurement result of each of the temperature sensors". Such provision would not have been obvious to an ordinary skill artisan.

With respect to 19; there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Murakami to incorporate “a plurality of the indoor units, wherein the first throttle device, the second throttle device and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.